Citation Nr: 1425443	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1944 to December 1945.  His decorations included the Combat Infantryman Badge and the Purple Heart Medal.  He died in February 2008.  The appellant is Veteran's surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2010, the appellant presented testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the record.

In a June 2011 decision, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the June 2011 Board decision.

In September 2012, the Board remanded the claim for further development consistent with the findings of the JMR.

In February 2014, the Board referred the case for a Veterans Health Administration (VHA) medical expert opinion.  The case has since returned to the Board for further appellate consideration.

FINDINGS OF FACT

1. The Veteran died in 2008; the immediate cause of death listed on his death certificate was lung cancer. 

2.  At the time of Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) rated as 30 percent disabling, as relevant.

3.  A VA clinical psychologist determined that the Veteran's tobacco use was chronically worsened by his service-connected PTSD, and a VA oncologist determined that the Veteran's chronic tobacco use resulted in his fatal lung cancer.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met.   38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. §§ 3.303, 3,310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

When a veteran dies from a service connected disability, VA shall pay disability and indemnity compensation (DIC) to the veteran's surviving spouse.  38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a)(2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1)(2013). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Certain diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388  , 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990. Section 8052 also amended 38 U.S.C.A. § 105(a)  to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 
The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.   Allen v. Principi, 237 F.3d 1368, 137 (Fed. Cir. 2001). There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, a veteran can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen, 237 F.3d at 1381.  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

In this case, the immediate cause of the Veteran's death in 2008 listed on his death certificate was lung cancer.  The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.   She asserts that the Veteran's service-connected PTSD aggravated his alcoholism and caused him to smoke excessively, which led to the development of lung cancer.

Service treatment records dated in June 1945 noted "moderate use of alcohol and tobacco" and indicated that the Veteran smoked 1 1/2 packages of cigarettes per day and drank beer occasionally.

In a September 1980 VA treatment record, the Veteran reported that he smoked 2 packages of cigarettes per day. 

In a February 1999 VA PTSD examination report, the Veteran reported that he had been sober since 1963.  He reported that he previously abused alcohol to "self-medicate."  He also stated that he did not seek treatment for his PTSD symptoms until 1951 or 1952 when a private physician prescribed tranquilizers.

Treatment notes dated in April 1999 from the Shenandoah Community Health Center reflect the Veteran's report that he smoked 3 packages of cigarettes per day for the past 40 years and he stopped drinking over 32 years previously.
A May 2005 VA treatment note included a past diagnosis of tobacco use disorder, dating from March 1999.

The Veteran was diagnosed with non-small cell lung cancer in early 2006. Dr. M. Stenton Stam, in a February 2006 private treatment record, noted the Veteran's previous history of smoking over 2 packages of cigarettes per day for over 50 years; the Veteran's report that he had refrained from smoking since the day prior to his lung surgery in February 2006; and the Veteran's report of past heavy alcohol use, which stopped over 10 years previously.

An April 2006 private treatment note signed by Santa D'Alessio, M.D. reflects the Veteran's report that he began smoking over 60 years previously, and he smoked 2 1/2 to 3 packages of cigarettes per day for 40 years until February 2006.
In a May 2006 private treatment note, Dr. D'Alessio noted the Veteran had "previous tobaccoism," he reported that the Veteran had inquired "if it would hurt him at all to go back to smoking," and he indicated that he was concerned that the Veteran would begin smoking again.

According to a June 2010 hearing transcript, the appellant testified that the Veteran was an alcoholic when she married him.

According to a September 2010 VA respiratory examination report, the authoring oncologist noted the Veteran had "at least a 100 pack [per] year history of smoking".   The VA oncologist noted that the Veteran smoked 2 to 3 1/2 packages of cigarettes per day for 40 years, and a total duration of smoking for more than 60 years, until his lung surgery in February 2006.  The September 2010 VA oncologist determined that there was no evidence in medical literature to support the appellant's contention that the Veteran's excessive drinking contributed in any way to the development of lung cancer.  

The September 2010 VA oncologist did conclude however that it was more likely than not (more than 50/50 probability) that the Veteran's excessive smoking caused or contributed substantially or materially to his terminal cancer, explaining that most non-small cell lung cancers are directly attributable to cigarette smoking, and the risk of lung cancer is related to duration and intensity of smoking.  

A September 2010 VA clinical psychologist stated that it is less likely that the Veteran's PTSD caused him to smoke or drink excessively, or chronically worsened his smoking or excessive drinking, in turn causing or contributing substantially or materially to his terminal cancer.  The psychologist also determined that it is less likely that the Veteran's PTSD in any way caused or contributed substantially or materially to his death.  The psychologist reasoned that the Veteran had been abstinent from alcohol for 43 years at the time of his diagnosis in 2004.  It was also noted that the Veteran's smoking started in service but he was not diagnosed with PTSD until 2004.  However this opinion is inadequate because: a). the first diagnosis of PTSD was in 1999 and not 2004; b). the psychologist did not consider the onset of the Veteran's PTSD symptoms, which likely preceded the date of diagnosis and; c). the psychologist did not fully explain the significance for concluding the time frame between the Veteran's cessation of smoking and alcohol use, and date of his PTSD diagnosis.  
 
A statement from the appellant received in May 2011, in which she related that the Veteran would not admit that he had mental problems, and he used drinking as an "escape from the war."

In a November 2012 addendum, the VA psychologist who had previously provided an opinion in September 2010 essentially reiterated her prior opinions.  She indicated that there is no evidence that PTSD which may have contributed to the development of alcohol dependence, but which ended in 1963, contributed to the Veteran's death in 2008 due to lung cancer.  The psychologist stated that although alcohol use was secondary to PTSD, there is no evidence in the record that alcohol abuse or dependence was associated with PTSD after the Veteran quit drinking in 1963.  The psychologist noted that according to DSM-IV, the course-specific of full remission for alcohol dependence is associated with the diagnosis of alcohol dependence when no criteria for dependence or abuse had been met within the last 12 months.  The psychologist stated that the Veteran quit drinking in 1963 therefore alcohol dependence was not associated with PTSD after full remission of all symptoms of alcohol dependence was achieved within 12 months of him quitting drinking.  Again however, the psychologist did not consider whether the Veteran had PTSD symptoms prior to 1963 and any effect that would have had on his alcohol abuse.
 
With regard to tobacco use, the psychologist found no evidence in her research demonstrating that a diagnosis of PTSD causes, aggravates, or worsens tobacco use which contributed to the development of lung cancer in the Veteran.  However, the basis of her opinion is unclear because she cited to medical literature, albeit inconclusive, which indicated that individuals with PTSD may smoke in an attempt to manage negative feelings or their PTSD symptoms, there is also evidence that smoking may increase the risk of developing certain anxiety disorder, including PTSD.  This medical literature found that individuals who are dependent on nicotine were twice as likely to develop PTSD following exposure to a traumatic event.  The reference to this medical literature does not appear to support her negative conclusion.

In January 2014, the appellant, through counsel, submitted four abstracts which provide some indication that alcohol consumption may increase lung cancer risk.   
As noted, in February 2014, the Board referred the case for a VHA medical expert opinion to help resolve the issue of whether the Veteran's PTSD caused him to smoke or drink excessively, or chronically worsened his smoking and drinking.  

In response, the Board received an opinion authored by a VA Chief Clinical Psychologist who is also Chief of the Substance Use Disorders Treatment Section.  Such mental health practitioner concluded that the Veteran's PTSD did not cause him to smoke or drink excessively; the Veteran used alcohol to self-medicate his PTSD symptoms; and his tobacco use and alcoholism were worsened or aggravated by his PTSD symptoms.  

The elements necessary to establish service connection for the cause of the Veteran's death have been met.  The death certificate reflects that the immediate cause of the Veteran's death was lung cancer.  The February 2014 Chief Clinical Psychologist determined that the Veteran's tobacco use "very likely" was worsened or aggravated by his service-connected PTSD.  In addition, the September 2010 VA oncologist concluded that it was more likely than not that the Veteran's excessive smoking caused or contributed substantially or materially to his terminal cancer, explaining that most non-small cell lung cancers are directly attributable to cigarette smoking, and the risk of lung cancer is related to duration and intensity of smoking.  The Board finds these opinions to be highly probative, as they are based on fully accurate facts and include sound reasoning.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that it "is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").




	(CONTINUED ON NEXT PAGE)

Resolving reasonable doubt in favor of the appellant, the Board finds that the criteria to establish service connection for the Veteran's cause of death have been met.   

ORDER

The appeal is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


